DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by over Akiyama et al. (US PG Pub. 20140268063) (as evidenced by Yasuhiko et al. (WO2019008872A)).
Regarding claim 1, Akiyama discloses a wavelength conversion element (fluorescence light emitting element 28 of fig. 2) comprising: 
a substrate (substrate 33 of fig. 3B) having a first surface (side in which the second reflector 32b is placed); 
a reflecting layer (second reflector 32b of fig. 3B) provided to the first surface (illustrated in fig. 3B); 
a wavelength conversion layer (phosphor layer 32 of fig. 3B) which is disposed on the reflecting layer (illustrated in fig. 3B), and which is configured to convert light in a first wavelength band into light in a second wavelength band different from the first wavelength band (para. 0071; phosphor layer 32 has a phosphor that absorbs the 
a structure which is disposed on the wavelength conversion layer (para. 0078; convex surfaces), and which is configured to scatter the light in the first wavelength band (para. 0078; diffusively reflect); and 
an optical layer (reflection enhancement layer; para. 0080) which is disposed on the structure (para. 0080; A reflection enhancement layer (not shown) may further be provided on a surface of the first reflector 32a), and which is configured to reflect a part of the light in the first wavelength band (para. 0080;  the proportion of the light BLc1 reflected off the first reflector 32a can be increased), transmit another part of the light in the first wavelength band (as illustrated in figs. 3A-3C, BLc is transmitted through the first reflector surface in order to excite the fluorescence located beneath), and transmit the light in the second wavelength band (para. 0086; fluorescence light YL2 exits out of the phosphor layer 32 without reaching the second reflector 32b. Fluorescence light YL (yellow light) thus exits out of the phosphor layer 32 toward the polarization separation element 50A), wherein the optical layer (reflection enhancement layer) is different in reflectance with respect to the light in the first wavelength band in accordance with an incidence angle of the light in the first wavelength band entering the optical layer, as evidenced by Yasuhiko; para. 0033; (the reflectance sharply increases when the incident angle exceeds about 70° (Brewster's angle). When the incident light is 

Regarding claim 2, Akiyama discloses wherein the incidence angle is defined by an angle formed with a direction perpendicular to the optical layer (illustrated in fig. 3B; BLc indicates the excitation light source which is incident at an angle of 0 degrees), and the larger the incidence angle is, the higher the reflectance of the optical layer with respect to the light in the first wavelength band is (as explicitly disclosed by Yasuhiko; para. 0033; the reflectance sharply increases when the incident angle exceeds about 70° (Brewster's angle)

Regarding claim 4, Akiyama discloses wherein the structure has a plurality of scattering structures formed of at least one of a recessed part and a protruding part (illustrated in fig. 3B; the reflector 32a has a large number of convex surfaces formed thereon, there is also a recessed part which are placed between each of the convex surfaces).

Regarding claim 5, Akiyama discloses wherein the structure has a plurality of scattering structures formed of at least one of a recessed part and a protruding part (para. 0077; the first reflector 32a can diffusively reflect the light BLc1, which is part of the excitation light BLc).

Regarding claim 6, Akiyama discloses wherein the reflectance of the optical layer (reflection enhancement layer; para. 0080) with respect to light perpendicularly entering the optical layer has a peak (the reflection layer has a peak wavelength between the first and second wavelength bands which is a range ranging from 440-700nm) between the first wavelength band (440nm) and the second wavelength band (700nm).

Regarding claim 7, Akiyama discloses wherein the reflectance of the optical layer (reflection enhancement layer; para. 0080) with respect to light perpendicularly entering the optical layer has a peak (the reflection layer has a peak wavelength between the first and second wavelength bands which is a range ranging from 440-700nm) between the first wavelength band (440nm) and the second wavelength band (700nm).

Regarding claim 9, Akiyama discloses wherein the reflectance of the optical layer (reflection enhancement layer; para. 0080) with respect to light perpendicularly entering the optical layer has a peak (the reflection layer has a peak wavelength between the first and second wavelength bands which is a range ranging from 440-700nm) between the first wavelength band (440nm) and the second wavelength band (700nm).

Regarding claim 10, Akiyama discloses wherein the reflectance of the optical layer (reflection enhancement layer; para. 0080) with respect to light perpendicularly entering the optical layer has a peak (the reflection layer has a peak wavelength between the first and second wavelength bands which is a range ranging from 440-

Regarding claim 14, Akiyama discloses wherein the structure is formed integrally with the wavelength conversion layer (para. 0109; lighting devices 20A and 20B is provided with the first reflector 32a and the second reflector 32b in the phosphor layer 32).

Regarding claim 15, Akiyama discloses a light source (array light source 21 of fig. 2) configured to emit the light in the first wavelength band (excitation light BL of fig. 2); and a reflecting member (32a) configured to reflect the light in the first wavelength band emitted from the light source, toward the wavelength conversion element (para. 0069; first reflector 32a reflects part of the excitation light BLc incident through the optical pickup system 27 and transmitting the other part of the excitation light BLc2 toward the phosphor layer 32).

Regarding claim 16, Akiyama discloses wherein the reflecting member transmits the light in the second wavelength band (para. 0069; The first reflector 32a further transmits light of the second wavelength band).

Regarding claim 17, a light modulation device (a light modulator 4R, a light modulator 4G, and a light modulator 4B, which modulate the color light fluxes LR, LG, and LB) configured to modulate the light from the illumination device in accordance with 

Regarding claim 18, a light modulation device (a light modulator 4R, a light modulator 4G, and a light modulator 4B, which modulate the color light fluxes LR, LG, and LB) configured to modulate the light from the illumination device in accordance with image information ((para. 0044; a light modulator 4R, a light modulator 4G, and a light modulator 4B, which modulate the color light fluxes LR, LG, and LB in accordance with image information to form image light fluxes corresponding to the color light fluxes LR, LG, and LB)); and a projection optical device (projection optical system 6 of fig. 1) configured to project the light modulated by the light modulation device (para. 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US PG Pub. 20140268063) as evidenced by Yasuhiko et al. (WO2019008872A) as applied to claim 1 above, and further in view of Masaki et al. (US PG Pub. 20160061391).
Regarding claim 11, Akiyama discloses a wavelength conversion element comprising a structure (illustrated in fig. 3B).
Akiyama fails to teach wherein the structure is formed of a material having a refractive index in a range of 1.3 through 2.5.
Masaki discloses wherein the structure (cyclic structure layer 26 of fig. 6) is formed of a material having a refractive index in a range of 1.3 through 2.5 (para. 0074; the cyclic structure layer 26 may include silica, titania, zirconia, and a silicon nitride. Silica may have a refractive index in a range from 1.45 to 1.7, titania may have a refractive index in a range from 1.9 to 2.2, zirconia may have a refractive index in a range from 1.7 to 1.8, and a silicon nitride may have a refractive index in a range from 1.7 to 2.0).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the structure of Akiyama with the material having the particular refractive index as shown by Masaki in order to achieve high efficiency of light emission.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (US PG Pub. 20140268063) as evidenced by Yasuhiko et al. (WO2019008872A) as applied to claim 1 above, and further in view of Yanai et al. (US PG Pub. 20190302588).

Akiyama fails to teach wherein the optical layer is formed of a dielectric multilayer film and wherein the dielectric multilayer film includes one of MgF2, SiO2, AlO , Y;O=, Ceot, HfO, La=02, ZrO_, Tat, Nbhtr, and TiO
Yanai discloses wherein the optical layer is formed of a dielectric multilayer film (dielectric multilayer film 308 of fig. 4) and wherein the dielectric multilayer film includes one of MgF2, SiO2, AlO , Y;O=, Ceot, HfO, La=02, ZrO_, Tat, Nbhtr, and TiO (para. 0085; dielectric multilayer film 308 includes a first layer 308A, a second layer 308B, a third layer 308C, a fourth layer 308D, a fifth layer 308E, a sixth layer 308F, and a seventh layer 308G. The first layer 308A is provided on the reflection film 307 and contains silicon dioxide (SiO.sub.2). The second layer 308B is provided on the first layer 308A and contains titanium dioxide (TiO.sub.2). The third layer 308C is provided on the second layer 308B and contains silicon dioxide (SiO.sub.2). The fourth layer 308D is provided on the third layer 308C and contains titanium dioxide (TiO.sub.2). The fifth layer 308E is provided on the fourth layer 308D and contains silicon dioxide (SiO.sub.2). The sixth layer 308F is provided on the fifth layer 308E and contains titanium dioxide (TiO.sub.2). The seventh layer 308G is provided on the sixth layer 308F and contains silicon dioxide (SiO.sub.2)).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the wavelength conversion element of Akiyama with the dielectric multilayer film of Yanai in order to improve the optical characteristics (Yanai; para. 0086).

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The subject matter of claim 3 that was found to be allowable is wherein when the light in the first wavelength band is unpolarized light with respect to the optical layer, the larger the incidence angle is, the higher the reflectance of the optical layer with respect to the light in the first wavelength band is.

Claim 8 is allowable as being dependent on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        7 January 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882